USCA11 Case: 20-13948      Date Filed: 10/25/2021   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13948
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MARIA HAYDEE LUZULA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:14-cr-20221-PAS-1
                   ____________________
USCA11 Case: 20-13948         Date Filed: 10/25/2021    Page: 2 of 3




2                      Opinion of the Court                 20-13948


Before WILLIAM PRYOR, Chief Judge, ROSENBAUM and
GRANT, Circuit Judges.
PER CURIAM:
       Maria Luzula, a federal prisoner, appeals the denial of her
motion for compassionate release. 18 U.S.C. § 3582(c)(1)(A).
Luzula argues that the district court erred by basing its decision on
the policy statements in Section 1B1.13 of the Sentencing Guide-
lines and by determining that she failed to identify extraordinary
and compelling reasons for early release. We affirm.
        Luzula’s challenge to the use of the policy statements in sec-
tion 1B1.13 to determine her eligibility for compassionate release
is foreclosed by precedent. In United States v. Bryant, 996 F.3d 1243
(11th Cir. 2021), we held that the policy statement in section 1B1.13
governs a motion for compassionate release, whether it is filed by
the Bureau of Prisons or by a prisoner, and that a district court can-
not “develop ‘other reasons’ that might justify a reduction in a de-
fendant’s sentence.” Id. at 1247–48. So Luzula had to establish that
her situation was “compelling and extraordinary” to obtain a sen-
tence reduction. Id. at 1262 (“[D]istrict courts may not reduce a
sentence under Section 3582(c)(1)(A) unless a reduction would be
consistent with 1B1.13.”). Luzula challenges the validity of Section
1B1.13, but we decline to consider arguments that Luzula never
presented to the district court, see Access Now, Inc. v. S.W. Air-
lines Co., 385 F.3d 1324, 1331 (11th Cir. 2004), and raises for the
USCA11 Case: 20-13948         Date Filed: 10/25/2021    Page: 3 of 3




20-13948               Opinion of the Court                         3

first time in her reply brief, see United States v. Castillo, 899 F.3d
1208, 1215 (11th Cir. 2018).
       We cannot say that the district court abused its discretion by
denying Luzula’s motion for compassionate release. Luzula argued
that she risked contracting COVID-19 in prison based on her body
mass index of 30, her chronic asthma, and “immune-compromised
conditions” caused by her asthma medication. See U.S.S.G.
§ 1B1.13 cmt. n.1(D). The district court found that Luzula’s latter
two conditions, for which she submitted no medical records and
did “not claim” were acute, “might [put her] at increased risk” and
did not qualify as extraordinary and compelling enough to warrant
early release. See United States v. Harris, 989 F.3d 908, 912 (11th
Cir. 2021). And the district court found that Luzula’s body mass
index did not warrant compassionate relief because her prison had
imposed restrictions, including “operating under ‘lockdown’ con-
ditions,” to stem the spread of the virus. Luzula failed to establish
an extraordinary and compelling reason to justify early release.
       We AFFIRM the denial of Luzula’s motion for compassion-
ate release.